     Case 3:20-cv-02495-JLS-AHG Document 19 Filed 04/07/21 PageID.53 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                      Case No.: 20-CV-2495 JLS (AHG)
12                                     Plaintiff,
                                                        ORDER DISMISSING ENTIRE
13   v.                                                 ACTION WITH PREJUDICE
14   JEFFREY J. FILIPPI, in individual and
                                                        (ECF No. 18)
     representative capacity as trustee of
15
     The Living Trust of Jeffrey J. Filippi and
16   Martha E. Filippi dated 9/6/11;
     TERESA A. FILIPPI; MADELEINE
17
     DEPHILLIPPIS NICHOLS; KAREN
18   CERVENKA DEPHILLIPPIS; and
     CASH AND CARRY ITALIAN FOODS
19
     & FILIPPI’S PIZZA GROTTO, INC.,
20   a California corporation,
21                                  Defendants.
22
23         Presently before the Court is Plaintiff Chris Langer’s Notice of Dismissal Pursuant
24   to Federal Rule of Civil Procedure 41(a)(2), which indicates that “[P]laintiff hereby
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                            20-CV-2495 JLS (AHG)
     Case 3:20-cv-02495-JLS-AHG Document 19 Filed 04/07/21 PageID.54 Page 2 of 2



1    voluntarily dismisses the entire case, with prejudice.” ECF No. 18 at 1. Accordingly, good
2    cause appearing, the Court DISMISSES the action in its entirety WITH PREJUDICE.
3          IT IS SO ORDERED.
4    Dated: April 7, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             20-CV-2495 JLS (AHG)
